              Case 1:18-cv-07290-ER Document 36 Filed 10/06/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE TRUNDLE & CO. PENSION PLAN, and
CARIN TRUNDLE, as Trustee, suing Derivatively,
and on behalf of the TRUNDLE & CO. PENSION
PLAN, and CARIN TRUNDLE Individually,
                                                                              OPINION AND ORDER
                                  Plaintiffs,
                                                                                     18 Civ. 7290 (ER)
                          – against –

BARRY EMANUEL,

                                  Defendant.


RAMOS, D.J.:


           �e Trundle & Co. Pension Plan (the “Plan”) and Carin Trundle (collectively “Plaintiﬀs”)

move for reconsideration of the Court’s July 23, 2020 Opinion and Order (“July 23 Opinion”)

denying with prejudice Plaintiﬀs’ motion to amend the complaint. Doc. 25. Plaintiﬀs also

request, for the third time, leave to amend the complaint. Id. For the reasons set forth below,

Plaintiﬀs’ motions for reconsideration and leave to amend are DENIED.

I.         Background 1

           Trundle is an oﬃcer of the Trundle & Co. Inc., as well as an administrator and a trustee of

the Plan. Trundle and Barry Emanuel were longtime business partners. Plaintiﬀs ﬁled an

amended complaint 2 against Defendant, also a trustee of the Plan, on June 25, 2018 in New York

State Supreme Court based, inter alia, on a transaction between Defendant and the Plan which

had occurred in 2003 and that had come to Trundle’s attention while she was trying to close the



1
 �ese facts are gathered from Plaintiﬀs’ amended veriﬁed complaint and proposed ﬁrst amended complaint, Docs.
1-1 and 21-3, and the Court’s previous opinions, Docs. 20 and 25, unless otherwise noted.
2
    Plaintiﬀ amended the complaint at least once in state court. Doc. 35 at 2 n.1.
         Case 1:18-cv-07290-ER Document 36 Filed 10/06/20 Page 2 of 11




Plan in 2016. �e 2003 transaction involved the transfer of $150,000 by Defendant to an Interest

on Lawyer’s Account (“IOLA”) held by the ﬁrm Friedman, Krause & Zlotolow (the “Firm”).

�e Firm then transferred the $150,000 from the IOLA account to the East Hampton Indoor

Tennis Club, LLC, in which Defendant and his family have an ownership interest. When

Trundle discovered the 2003 transaction, she inquired about it with Defendants’ personal

attorneys and was told that the transfer was likely made as a loan to the Tennis Club.

       Based on these transactions, Plaintiﬀs sued in state court alleging claims of declaratory

judgment, breach of ﬁduciary duty, conversion, accounting, breach of covenant of good faith and

fair dealing, breach of contract, and unjust enrichment against Defendant. Defendant removed

the case to federal court on August 13, 2018 and moved to dismiss all of the claims as preempted

under the Employee Retirement Income Security Act of 1974 (“ERISA”) on October 5, 2018.

Docs. 1; 13. In response, Plaintiﬀs requested leave to amend but failed to attach a proposed

amended complaint. Doc. 16. On September 27, 2019, the Court granted Defendant’s motion to

dismiss and denied Plaintiﬀs’ motion to amend without prejudice (“September 27 Opinion”).

Doc. 20. While Plaintiﬀs had not alleged a fraud claim, Plaintiﬀs had argued that its claims were

not barred by the applicable statute of limitations because of Defendant’s fraudulent

concealment. Doc. 16 at 14-15. �e Court held that, while Plaintiﬀs had not suﬃciently alleged

fraudulent concealment, it was not “implausible” that Trundle could allege fraud in an amended

complaint. Id. at 15.

       Plaintiﬀs again moved to amend on October 31, 2019, attaching a proposed amended

complaint adding new claims of economic duress and fraud. Docs. 21. For their fraud claim,

Plaintiﬀs expanded their allegations regarding the 2003 transaction. Speciﬁcally, Plaintiﬀs now

alleged that Defendant “knowingly and intentionally hid the forgoing transactions from Trundle”



                                                2
          Case 1:18-cv-07290-ER Document 36 Filed 10/06/20 Page 3 of 11




and repeatedly referenced “Emanuel’s representations” to Plaintiﬀs regarding the 2003

transaction were false. Plaintiﬀs also alleged that Defendant failed to keep records of the

transaction.

       Defendant opposed leave to amend based on ERISA preemption and failure to state a

claim, speciﬁcally arguing that fraud was not pleaded with particularity. Doc. 24. Plaintiﬀs did

not ﬁle a reply addressing either argument. In its July 23 Opinion, the Court granted Defendant’s

motion, dismissing the case with prejudice. �e Court otherwise assumes the parties’ familiarity

with the facts and holdings in its September 27 and July 23 Opinions.

       �irty days later, on August 22, Plaintiﬀs requested reconsideration of the July 23

Opinion. Doc. 26. On August 23, Plaintiﬀs separately ﬁled a notice of appeal. Doc. 27. On

August 31, the Court set a brieﬁng schedule for Plaintiﬀs’ proposed reconsideration motion.

Doc. 30. On September 9, Plaintiﬀs moved for reconsideration of dismissal of the fraud count

for lack of particularity. Doc. 31. In the alternative, Plaintiﬀs requested leave to amend the

complaint for a third time. Id. On September 14, Defendant opposed. Doc. 35.

II.    Standards

       A.      Motion for Reconsideration

       While Plaintiﬀs do not specify under which rule they move, they label their motion one

for reconsideration which evokes three provisions: Local Civil Rule 6.3 and Federal Rules of

Civil Procedure 59(e) and 60(b). Wallace Wood Props. v. Wood, No. 14 Civ. 8579 (LTS), 2015

WL 7779282, at *1-2 & n.2 (S.D.N.Y. Dec. 2, 2015). All three rules “impose a high burden.” Id.

Ultimately, whether to grant or deny reconsideration is “within ‘the sound discretion of the

district court.’” Premium Sports Inc. v. Connell, No. 10 Civ. 3753 (KBF), 2012 WL 2878085, at

*1 (S.D.N.Y. July 11, 2012) (quoting Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir. 2009)).



                                                 3
          Case 1:18-cv-07290-ER Document 36 Filed 10/06/20 Page 4 of 11




               i.      Local Civil Rule 6.3 and Fed. R. Civ. P. 59(e)

       Local Civil Rule 6.3 provides that a motion for reconsideration or reargument “shall be

served within fourteen (14) days” of the Court’s entry of judgment. Rule 59(e) states that “[a]

motion to alter or amend the judgment must be ﬁled no later than 28 days after the entry of the

judgment.” Plaintiﬀs, having ﬁled their ﬁrst request to move to reconsider the July 23 Opinion

on August 22 thirty days after entry of judgment, are time-barred under either rule and, the Court

lacks jurisdiction to rule on Plaintiﬀs’ motion under either rule. Azkour v. Little Rest Twelve, No.

10 Civ. 4132 (RJS), 2015 WL 1413620, at *1 (S.D.N.Y. Mar. 23, 2015) (“[W]here a notice of

appeal has been ﬁled and the Rule 59 motion is not timely, the court lacks the jurisdiction to

consider the motion, because . . . the appeal is not held in abeyance by the circuit court pursuant

to” Fed. R. App. P. 4(a)(4)(B)); Fed. R. App. P. 4(a)(4)(A)-(B) (listing motions which, if timely

ﬁled before a notice of appeal hold the notice in abeyance, and not including motions made

under Local Civil Rule 6.3). For the reasons set forth infra Part III.A, however, the Court would

deny Plaintiﬀs’ motion under both rules even if it were properly before the Court.

        With the exception of their limitations periods, “[t]he standards governing motions to

alter or amend judgment pursuant to Rule 59(e) and motions for reconsideration or reargument

pursuant to Local Rule 6.3 are the same.” Sullivan v. New York City Dep’t of Investigation, No.

12 Civ. 2564 (TPG), 2016 WL 7106148, at *3 (S.D.N.Y. Dec. 6, 2016) (citing Henderson v.

Metro. Bank & Trust Co., 502 F. Supp. 2d 372, 375 (S.D.N.Y. 2007)). “A motion for

reconsideration or re-argument shall be granted only if the court has overlooked controlling

decisions or factual matters that were put before it on the underlying motion . . . and which, had

they been considered, might have reasonably altered the result before the court.” Mikol v.

Barnhart, 554 F. Supp. 2d 498, 500 (S.D.N.Y. 2008) (quoting Greenwald v. Orb Commc’ns &



                                                 4
          Case 1:18-cv-07290-ER Document 36 Filed 10/06/20 Page 5 of 11




Mktg., Inc., No. 00 Civ. 1939 (LTS) (HBP), 2003 WL 660844, at *1 (S.D.N.Y. Feb. 27, 2003)).

“Reconsideration of a court’s previous order is an extraordinary remedy to be employed

sparingly in the interests of ﬁnality and conservation of scarce judicial resources.” Parrish v.

Sollecito, 253 F. Supp. 2d 713, 715 (S.D.N.Y. 2003) (citation omitted). “Where the movant fails

to show that any controlling authority or facts have actually been overlooked, and merely oﬀers

substantially the same arguments he oﬀered on the original motion or attempts to advance new

facts, the motion for reconsideration must be denied.” Mikol, 554 F. Supp. 2d at 500 (citing

Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)).

                ii.     Fed. R. Civ. P. 60(b)

        A motion for relief from ﬁnal judgment can be brought “within a reasonable time.” Fed.

R. Civ. P. 60(c)(1). Accordingly, to the extent Plaintiﬀs’ motion was brought under Rule 60(b), it

is timely. Moreover, because Plaintiﬀs ﬁled their letter request for reconsideration before ﬁling

their notice of appeal, this Court maintains jurisdiction over the motion under Fed. R. App. P.

4(a)(4)(B)(i). Leeber Realty LLC v. Trustco Bank, 798 F. App’x 682, 687 (2d Cir. 2019) (citation

omitted) (“Under Federal Rule of Appellate Procedure (4)(a)(4)(B)(i), a notice of appeal ﬁled

while a Rule 60(b) motion is outstanding in the district court becomes eﬀective only once that

motion is resolved.”). As stated infra Part III.A, however, Plaintiﬀs have failed to meet Rule

60(b)’s standard for relief.

        The Second Circuit has instructed that Rule 60(b) motions are “generally not favored and

[are] properly granted only upon a showing of exceptional circumstances.” U.S. v. Int’l

Brotherhood of Teamsters, 247 F.3d 370, 391 (2d Cir. 2001). In pertinent part, Rule 60(b)

provides for relief from judgment if there has been “mistake, inadvertence, surprise, or excusable

neglect,” and “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(1), (6). “Though Rule



                                                 5
          Case 1:18-cv-07290-ER Document 36 Filed 10/06/20 Page 6 of 11




60(b)(1) may provide relief from judicial mistake, it should not provide a movant an additional

opportunity to make arguments or attempt to win a point already carefully analyzed and

justifiably disposed.” Serrano v. Smith, No. 05 Civ. 1849 (KTD), 2009 WL 1390868, at *2

(S.D.N.Y. May 13, 2009) (citations omitted). In addition, “Rule 60(b)(6) ‘confers broad

discretion on the trial court to grant relief when appropriate to accomplish justice.’” United

Airlines, Inc. v. Brien, 588 F.3d 158, 176 (2d Cir. 2009) (quoting Matarese v. LeFevre, 801 F.2d

98, 106 (2d Cir.1986)). “Relief is warranted ‘where there are extraordinary circumstances, or

where the judgment may work an extreme and undue hardship, and should be liberally construed

when substantial justice will thus be served.’” Id. (quoting Matarese, 801 F.2d at 106). A

movant seeking relief from judgment bears the burden of proof on Rule 60(b) motions. Toppin

v. Cnty. of Nassau, --- F. App’x ---, 2020 WL 5739707, at *3 (2d Cir. Sept. 25, 2020) (citing Int’l

Brotherhood of Teamsters, 247 F.3d at 391).

       B.      Leave to Amend

       Though a party seeking leave to amend following judgment must first have the judgment

vacated or set aside under Rules 59(e) or 60(b), courts in this Circuit have held that “it might be

appropriate in a proper case to take into account the nature of the proposed amendment in

deciding whether to vacate the previously entered judgment.” Ruotolo v. City of New York, 514

F.3d 184, 191 (2d Cir. 2008) (citations omitted). Rule 15 of the Federal Rules of Civil Procedure

allows a party to amend its complaint pursuant to the other party’s written consent or the court’s

leave. Fed. R. Civ. P. 15. Under Section 15(a)(2), a “court should freely give leave [to amend]

when justice so requires.” Motions to amend are ultimately within the discretion of the district

court judge, Foman v. Davis, 371 U.S. 178, 182 (1962), who may deny leave to amend for

“‘good reason, including futility, bad faith, undue delay, or undue prejudice to the opposing



                                                 6
           Case 1:18-cv-07290-ER Document 36 Filed 10/06/20 Page 7 of 11




party.’” Holmes v. Grubman, 568 F.3d 329, 334 (2d Cir. 2009) (quoting McCarthy v. Dun &

Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007)).

         An amendment to a pleading is futile, however, if the proposed claim would not

withstand a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). Dougherty v. North

Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 88 (2d Cir. 2002) (citing Ricciuti v. N.Y.C.

Transit Auth., 941 F.2d 119, 123 (2d Cir. 1991)). The Second Circuit has held that leave to

amend may be denied on the basis of futility when it is “beyond doubt that the plaintiff can prove

no set of facts in support of his amended claims.” Pangburn v. Culbertson, 200 F.3d 65, 70-71

(2d Cir. 1999) (citation omitted). In determining whether an amendment is futile, the court

evaluates the amended complaint “through the prism of a Rule 12(b)(6) analysis.” Henneberry v.

Sumitomo Corp. of Am., 415 F. Supp. 2d 423, 433 (S.D.N.Y. 2006). Following this standard, the

court accepts the Plaintiffs’ factual allegations as true and draws reasonable inferences in favor

of Plaintiffs. Id.

III.     Discussion

         A.       Motion for Reconsideration

         �e Court’s July 23 Opinion denied leave to amend the complaint to add a cause of action

for fraud, ﬁnding the claim was preempted by ERISA and, in any event, failed to state a claim.

Doc. 25 at 11-13. Plaintiﬀs now argue, for the ﬁrst time, 3 that their fraud claim was pleaded with

suﬃcient particularity under Rule 9(b) of the Federal Rules of Civil Procedure, but do not

challenge the Court’s holding that the claim is ultimately preempted. Doc. 34. Because




3
 Plaintiﬀs argued in their opposition to Defendant’s motion to dismiss that their claims were not barred by the
applicable statutes of limitations given Defendant’s fraudulent concealment, but had not otherwise raised a fraud
claim or discussed Rule 9(b)’s requirements. Doc. 16 at 14-15.

                                                         7
            Case 1:18-cv-07290-ER Document 36 Filed 10/06/20 Page 8 of 11




Plaintiﬀs have failed to point to overlooked facts or law, mistake, exceptional circumstances, or

undue hardship, their motion must be denied.

          A plaintiﬀ alleging a fraud claim must plead the following elements: “(1) a material

misrepresentation or omission of a fact, (2) knowledge of that fact's falsity, (3) an intent to

induce reliance, (4) justiﬁable reliance by the plaintiﬀ, and (5) damages.” Duran v. Henkel of

Am., Inc., 450 F. Supp.3d 337, 353 (S.D.N.Y. 2020) (citation omitted). “If a plaintiﬀ is

proceeding under a material omission theory, it must further allege that the defendant had a duty

to disclose material information.” First Hill Partners, LLC v. BlueCrest Cap. Mgmt. Ltd., 52 F.

Supp. 3d 625, 637 (S.D.N.Y. 2014) (citation omitted). A duty to disclose arises when

          (1) the parties are in a fiduciary relationship;
          (2) under the special facts doctrine, where one party possesses superior
          knowledge, not readily available to the other, and knows that the other is acting
          on the basis of mistaken knowledge; or
          (3) where a party has made a partial or ambiguous statement, whose full meaning
          will only be made clear after complete disclosure.

Id. (citing Aetna Cas. and Surety Co. v. Aniero Concrete Co., Inc., 404 F.3d 566, 582 (2d Cir.

2005)).

          Rule 9(b) imposes a “higher pleading standard” for pleading fraud with particularity

which mandates that the “‘complaint must adequately specify the statements it claims were false

or misleading, give particulars as to the respect in which plaintiffs contend the statements were

fraudulent, state when and where the statements were made, and identify those responsible for

the statements.’” McLaughlin v. Anderson, 962 F.2d 187, 191 (2d Cir. 1992) (citing Cosmas v.

Hassett, 886 F.2d 8, 11 (2d Cir. 1989)).

          As the Court found in its July 23 Opinion, Plaintiffs’ allegations of fraud are silent on key

details under Rule 9(b). Plaintiffs broadly alleged that, in 2016, Trundle discovered that the

2003 transaction was an investment, gift or loan to the Tennis Club in 2016 rather than a

                                                    8
          Case 1:18-cv-07290-ER Document 36 Filed 10/06/20 Page 9 of 11




personal loan to Defendant, but never explained why she believed the 2003 transaction to have

been a personal loan in the first instance. Doc. 21-3 at ¶ 26. Plaintiffs further alleged that

Defendant took steps to conceal the 2003 transaction, including by not keeping records, and that

they had relied upon Defendant’s false representations about the 2003 transaction, but did not

describe those steps or those representations with any greater particularity. Doc. 21-3 at ¶¶ 30-

32, 34, 36, 39, 47, 50, 56. These allegations are thus devoid of the detail required under Rule

9(b). Hesse v. Godiva Chocolatier, Inc., --- F. Supp. 3d ---, 2020 WL 2793014, at *11 (S.D.N.Y.

May 29, 2020) (finding allegations that defendant “knew or recklessly disregarded the fact that

Godiva Chocolates are not made in Belgium, and that it intended that Plaintiffs and other

consumers rely on these representations and omissions . . . are insufficient . . . under Rule 9(b)”).

       Plaintiffs’ attempt to recast their allegations as asserting material omissions for the first

time in their motion for reconsideration is equally unpersuasive. A motion for reconsideration is

not the place to raise new arguments that could have been raised in the first instance. Luv n’

Care, Ltd. v. Regent Baby Prods. Corp., 986 F. Supp. 2d 400, 412 (S.D.N.Y. 2013) (“[P]laintiffs

may not use a motion for reconsideration to raise new arguments for the first time when they

were free to raise them during the original briefing.”). Plaintiffs cite no reason why they could

not have raised these arguments in reply in support of their second motion for leave to amend.

Moreover, Plaintiffs’ allegations repeatedly referenced Defendant’s false representations and

“active efforts to conceal” the 2003 transaction, not passive omissions. Doc. 21-3 at ¶¶ 31-32,

36, 39, 47, 50. The only allegation Plaintiffs make that could be construed as an omission is that

Defendant “failed to keep records which would have put Trundle on notice of the terms of” the

2003 transaction. Id. at ¶ 56. However, Plaintiffs never provided any further details on

Defendant’s lack of disclosure, or even alleged Defendant’s duty to keep such records or



                                                  9
           Case 1:18-cv-07290-ER Document 36 Filed 10/06/20 Page 10 of 11




otherwise inform Plaintiffs of the 2003 transaction. First Hill Partners, LLC, 52 F. Supp. 3d at

637.

         Finally, even if such a relationship is assumed based on Defendant’s role as trustee of the

Plan, and this omission were alleged with sufficient particularity, the claim would still be

preempted by ERISA, a finding Plaintiffs do not dispute. Doc. 25 at 6-12; Mass. Mut. Life Ins.

Co. v. Russell, 473 U.S. 134, 142-43 (1985) (“[T]he principal statutory duties imposed on the

trustees relate to . . . the maintenance of proper records, the disclosure of specified information,

and the avoidance of conflicts of interest.”).

         Plaintiffs’ motion for reconsideration is therefore denied.

         B.       Leave to Amend

         Because the Court denied Plaintiﬀs’ motion for reconsideration, it also denies Plaintiﬀs’

motion for leave to amend. Ruotolo, 514 F.3d at 191 (citations omitted) (noting judgment must

be vacated before leave to amend is granted). It bears noting, however, that the Court was

unable to “take into account the nature of the proposed amendment in deciding whether to vacate

the previously entered judgment” because, for the second time in this litigation, Plaintiﬀs have

failed to attach a proposed pleading with its motion to amend. Id.; Doc. 20 at 16. �is is now

Plaintiﬀs’ third attempt to amend their claims against Defendant in this Court, and the second

time their claims have been dismissed as preempted by ERISA. �e Court therefore denies

Plaintiﬀs’ motion for leave to amend the complaint. 4 Neiman Marcus Grp., Inc. v. Dispatch

Transp. Corp., No. 09 Civ. 6861 (NRB), 2011 WL 1142922, at *10 (S.D.N.Y. Mar. 17, 2011)

(denying plaintiﬀ’s third request to amend because he “pointed to no new allegations that would



4
  Defendant’s other arguments that leave to amend should be denied on the basis of releases executed by the parties
or the running of the statutes of limitations on Plaintiﬀs’ claims are rejected for the same reasons the Court rejected
those same arguments in its September 27 Order. Doc. 20 at 14-15.

                                                          10
          Case 1:18-cv-07290-ER Document 36 Filed 10/06/20 Page 11 of 11




support a viable RICO claim” and “in light of the futility of an additional amendment and in light

of [his] prior failure to cure the deﬁciencies in the complaint.”).

IV.      Conclusion

         For all of these reasons, Plaintiﬀs’ motions for reconsideration and leave to amend are

DENIED. �e Clerk is respectfully directed to terminate the motion, Doc. 32.



         It is SO ORDERED.



Dated:    October 6, 2020
          New York, New York

                                                               EDGARDO RAMOS, U.S.D.J.




                                                  11
